    Case 18-32473         Doc 40      Filed 04/20/20 Entered 04/20/20 14:45:38                 Desc Main
                                         Document Page 1 of 1

                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

IN RE:                                                       )   CASE: 18 B 32473
                                                             )
SHATARA L DRONES                                             )   CHAPTER 13
                                                             )
                                                             )   JUDGE:       DONALD R CASSLING
                             Debtor (s)                      )
                                                             )
                                                             )



                                          DISCHARGE OF TRUSTEE




Tom Vaughn, Chapter 13 Standing Trustee is discharged as Trustee and released from all liability in
this case, and Trustee's surety is also released and discharged.




Dated: 4/20/2020
